Citation Nr: 0824387	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-22 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1941 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.  In 
February 2006, to support his claims, the veteran and his 
wife testified at a hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board using video-conferencing 
technology.  The case was then remanded by the Board in March 
2007 for additional evidentiary development.  The case is 
once again before the Board for further appellate review.  


FINDING OF FACT

The veteran's PTSD, which includes secondary depression, has 
caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent disability 
rating for PTSD.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic 
Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In 1981 the RO granted service connection for PTSD based on 
the veteran's combat experiences during World War II.  This 
disability was eventually assigned a 50 percent rating.  In 
April 2004 the veteran filed a claim for increased 
compensation benefits.  In the August 2004 rating decision, 
the RO initially denied the claim and continued the 50 
percent rating.  But after additional evidence was submitted 
showing that his PTSD had worsened, the RO issued an April 
2008 rating decision granting a higher rating of 70 percent, 
effective February 27, 2004.  Therefore, the issue on appeal 
is entitlement to a disability rating higher than 70 percent 
for PTSD.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's PTSD has been rated as 70-percent disabling 
under the general rating formula for mental disorders.  Under 
these criteria, a 70 percent is assigned where the disorder 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

The next higher rating of 100 percent requires total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In this case, a March 2008 VA examination report notes that 
the veteran has been diagnosed with (1) PTSD and (2) 
depressive disorder, not otherwise specified, secondary to 
PTSD.  Therefore, the Board will attribute all of his 
psychiatric symptoms to his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, dictates that such signs and 
symptoms be attributed to the service-connected condition.)

That being said, the Board finds that the medical evidence 
shows the veteran's PTSD has caused total occupational and 
social impairment due to such symptoms that are analogous to 
that type and degree of symptomatology contemplated by a 100 
percent disability rating.  

The record shows that the veteran stopped working in 1989 
after a career in building design.  During a May 2004 VA 
examination, the veteran clarified that he stopped working 
full time in 1970 but continued working part time until 1989.  
Recent correspondence from the Social Security Administration 
(SSA) shows that he has been receiving disability benefits 
for many years due to depression.  And since the March 2008 
VA examination report notes that the veteran's depression is 
secondary to his PTSD, SSA's finding of unemployability due 
to depression provides highly probative evidence that the 
veteran's service-connected PTSD has caused total 
occupational impairment for VA compensation purposes.  
Although the Board realizes it is not bound by the findings 
of disability and unemployability made by SSA, see Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991), it is entirely 
permissible for the Board to consider SSA's findings in 
evaluating the evidence both for and against the claim.  
See Baldwin v. West, 13 Vet. App. 1 (1999) (holding that 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran).

The March 2008 VA examination report also supports the 
finding that his PTSD has caused total occupational and 
social impairment.  Following a review of the claims, the 
examiner opined that "[h]is psychiatric symptoms at this 
time would render him unemployable with his usual and 
customary job."  The examiner also commented that "[his] 
psychiatric symptoms have seriously affected his social 
functioning in that he is a loner."  Thus, the VA examiner 
has clearly indicated that the veteran would be unable to 
return to his former job in building design because of his 
service-connected PTSD.  Although he did not specifically 
comment on whether the veteran's PTSD would preclude him from 
working at some other job, the fact that he assigned a Global 
Assessment of Functioning (GAF) score of 45 reflects his 
belief that the veteran's PTSD has caused total social and 
occupational impairment.  In this regard, a GAF score of 45 
reflects serious symptoms or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 47 (1994) (emphasis added).  
Simply stated, the Board finds that this VA examiner's 
opinion, along with the GAF score of 45, reflects total 
occupational and social impairment due to PTSD.

The Board notes that the same VA examiner had also evaluated 
the veteran in May 2004 - four years prior to the March 2008 
VA examination - and concluded that the veteran's PTSD 
symptoms were only mild in degree.  He also assigned a GAF 
score of 55, reflecting only moderate symptoms.  Id.  Based 
on this earlier May 2004 VA examination report, it does not 
appear that the veteran's PTSD met the criteria for a 100 
percent rating.  See Hart v. Mansfield, No. 05- 2424 (U.S. 
Vet. App. Nov. 19, 2007) (holding that the relevant temporal 
focus for adjudicating the level of disability of an 
increased-rating claim is from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim.  See also 38 U.S.C.A.                 § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  But at his February 
2006 hearing, the veteran testified that he minimized his 
symptoms during the May 2004 VA examination because he did 
not feel comfortable talking about his experiences and 
psychiatric symptoms.  Therefore, the Board puts little 
probative value on this earlier May 2004 VA examination 
report, particularly in light of the fact that the veteran 
had been receiving disability benefits from SSA at that time.  
See Baldwin, 13 Vet. App. at 3.

The sole basis for assigning this higher 100 percent rating 
is total occupational and social impairment.  Sellers v. 
Principi, 372 F. 3d 1318 (Fed. Cir. 2004).  Thus, for the 
reasons and bases discussed, although all of the enumerated 
symptoms recited for this higher 100 percent rating are not 
shown, the Board finds that the severity of the veteran's 
PTSD symptoms and the effect of those symptoms on his social 
and work situation justify this higher rating.  See Mauerhan, 
supra.  

One final point worth mentioning, since the veteran is 
receiving the maximum disability rating possible, there is no 
need to discuss whether there has been compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A higher 100 percent rating for PTSD is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


